Citation Nr: 0920036	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 through 
January 1946.  He was awarded for his service, among other 
things, the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the Veteran's claim for service 
connection for bilateral hearing loss.

In May 2006, the Veteran requested a hearing in Washington, 
DC, but later, in July 2007, the Veteran withdrew the 
request.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss was not caused by an 
injury in service.


CONCLUSION OF LAW

Service connection for the Veteran's hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112(a), 1113, 1154(b), 5107 
(West 2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309(a), 
3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002); 38 C.F.R. 
§§ 3.159, 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 186 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court of Appeals) held that VA 
is required to (1) inform a claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, (2) which the VA will seek to obtain, (3) which the 
claimant is expected to provide, and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The Board notes, however, that the 
requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (revising 38 C.F.R. 
§ 3.159(b) to eliminate fourth element notice requirement of 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this requirement is harmless.

The VCAA letters dated December 2004 and March 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. at 187.  The Veteran was 
advised in the December 2004 letter that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  That letter also informed the Veteran that additional 
information or evidence was needed to support his claim, and 
the letters asked him to send the information or evidence to 
VA.  See Pelegrini II, 18 Vet. App. at 120-121.

In addition, the Board notes that the Veteran was given 
appropriate notice according to Dingess in the March 2006 
VCAA letter.  See Dingess v. Nicholson, 19 Vet. App. 473, 
488-489 (2006).  The March 2006 VCAA letter was followed with 
a Statement of the Case (SOC) in April 2006 in which the 
claim was readjudicated; thus, any defect in the timeliness 
of the notice was harmless.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  The Veteran's service treatment records, 
private medical records, and VA medical records are all in 
the file.  All records identified by the Veteran as relating 
to the claim have been obtained.  The Board also notes that 
all of the Veteran's service treatment records were received 
and reviewed by the RO prior to issuing its decision in July 
2005.  The Board finds that the record contains sufficient 
evidence to make a decision on the claim.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  The Board notes that 
the Veteran was provided a VA audiological examination and 
opinion in April 2005, and a second VA opinion in March 2006.  
The Board also acknowledges that, as noted by the VA 
audiologist in her April 2005 examination report, the 
Veteran's service treatment records were not available at 
that time (although they had been requested by VA).  The 
Board, however, finds such to be of no consequence, because 
the same VA audiologist received and thoroughly reviewed the 
Veteran's service treatment records before rendering her 
subsequent March 2006 opinion.  The Board finds, therefore, 
the April 2005 examination report and the March 2006 opinion 
sufficient upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.	Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  38 
C.F.R. § 3.303(b) (2008).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability, (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury, 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112(a) 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2008).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purpose of service 
connection.  38 C.F.R. § 3.385 (2008). "[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent."  See id.

The Veteran claims that he suffers bilateral hearing loss as 
a result of exposure to loud noise from 5", 40mm, and 20mm 
rounds fired while he spent two years aboard the U.S.S. 
Newcomb in the South Pacific during World War II.

As an initial matter, the Board notes that the service 
treatment records contain no evidence of complaints, 
treatment, or diagnoses of any hearing loss.  A October 1942 
entrance examination report and a December 1942 examination 
report both reflect that the Veteran's hearing was measured 
as normal in both ears, with measurements of 40/40 inches for 
a watch test, 20/20 feet for a coin click, 15/15 feet for a 
whispered voice, and 15/15 feet for a spoken voice.  The 
binaural, spoken voice measurement was 15/15 feet.

A May 1944 examination report reflects that the Veteran's 
hearing was measured as normal in both ears at 15 feet.  

A July 1944 examination report reflects that the Veteran's 
hearing was measured as normal in both ears at 15 feet for 
spoken and whispered voices.  

A November 1945 examination report reflects that the 
Veteran's hearing was measured as normal in both ears, with 
measurements of 40/40 inches for a watch test, 20/20 feet for 
a coin click, 15/15 feet for a whispered voice, and 15/15 
feet for a spoken voice.  The binaural, spoken voice 
measurement was 15/15 feet.  

A subsequent November 1945 separation examination report 
reflects that the Veteran's hearing was measured as normal in 
both ears, with a measurement of 15/15 feet for a whispered 
voice.  

A September 1950 quadrennial examination report reflects that 
the Veteran's hearing was measured as normal in both ears, 
with measurements of 15/15 feet for whispered and spoken 
voices.

The first documented record of any bilateral hearing loss in 
the claim folder is a November 1998 audiological summary 
report of examination from a private facility.  See VA 
Examination Report, April 2005.  However, the Board notes 
that the Veteran apparently obtained a hearing aid from the 
private facility the year prior (1997).  See id.; see also VA 
Treatment Report, October 2004.  The November 1998 
audiological summary report of examination from the private 
facility, as later interpreted by a VA audiologist in April 
2005, reflects pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
8000
RIGHT
50
65
75
80
100
90+
LEFT
50
65
70
85
105
90+

More recently, the April 2005 VA audiological summary report 
of examination reflects pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
55
55
85
105
105
88
LEFT
55
65
75
90
105
84

The VA audiologist opined that the Veteran's hearing loss was 
"moderately severe-to-profound."  

As the November 1998 and April 2005 audiological examination 
reports both reflect that the Veteran's auditory threshold 
reached over 40 decibels in all frequencies for both ears, 
the criteria for bilateral hearing loss according to 38 
C.F.R. § 3.385 have certainly been met.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

During the April 2005 VA audiological examination, the 
Veteran reported difficulty hearing in both ears.  The 
Veteran stated that he was exposed to loud noise from 5", 
40mm, and 20mm rounds fired while he was aboard the U.S.S. 
Newcomb in the South Pacific during World War II.  Post-
service, he said that he worked as a newspaper publisher for 
44 years (from 1946 to 1990) and did not wear ear protection 
at work, but he denied any significant noise exposure from 
his employment.  The Veteran also denied any significant 
recreational noise exposure.  The Veteran claimed he first 
noticed hearing difficulty around 1984 ("15-to-20 years" 
before he was first treated at the VA medical center in 
2004).  

The VA audiologist concluded that there was no evidence to 
establish a nexus between the Veteran's bilateral hearing 
loss and his active service, and there was no evidence to 
establish chronicity or continuity of care.  She noted that 
the earliest measurement of the Veteran's hearing loss was 
from the November 1998 audiological examination obtained 52 
years post-service (at a private facility), and that the 
examination report contained no analysis of etiology.  She 
further noted that the Veteran had "described a history of 
medical treatment for heart problems, hypertension, and 
hyperlipidemia, which can be all be associated with hearing 
loss."

In March 2006, the same VA audiologist gave a second opinion 
regarding possible service connection after reviewing the 
Veteran's entire service medical history, as the service 
treatment records were not available to her during the April 
2005 examination.  In her March 2006 opinion, the VA 
audiologist noted that all five in-service hearing tests 
measured the Veteran's hearing as normal.  She concluded, 
again, that there was no evidence to support a finding of 
service connection for the Veteran's hearing loss, and that 
there was no evidence to establish chronicity or continuity 
of care.  She opined that the Veteran's hearing loss was 
acquired post-service.

The Board finds the VA audiologist's opinions as to the 
etiology of the Veteran's hearing loss to be the most 
persuasive evidence of record as to whether or not the 
current hearing loss disability is related to the Veteran's 
military service.  In rendering her April 2005 opinion, the 
VA audiologist took into account her own examination and 
interview of the Veteran, all of the Veteran's private 
facility medical records, his reports of exposure to loud 
noise from gunfire in-service, and the Veteran's post-service 
recreational and workplace noise exposure.  In her March 2006 
opinion, she also took into account all of the Veteran's 
service treatment records.

The Board has considered the provisions of 38 U.S.C.A. 
§ 1154(b), which provide that in the case of any veteran who 
engaged in combat in active service during a period of war, 
lay evidence of service incidence of an injury may be 
acceptable as sufficient proof of service connection of the 
injury if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such, and, to that end, every 
reasonable doubt shall be resolved in favor of the Veteran.  

The record in this case reflects that the Veteran engaged in 
combat during his active duty in the South Pacific during 
World War II.  The Veteran's service treatment records 
reflect that the U.S.S. Newcomb was attacked by the enemy on 
April 6, 1945, and that the Veteran suffered 1st and 2nd 
degree burns as a result.  See Service Treatment Record, 
September 1945.  Also, the Veteran's January 1946 Notice of 
Separation reflects that he was awarded the Purple Heart.  
Based on this evidence, the Board presumes that the Veteran 
engaged in combat with the enemy.  

Because the Veteran engaged in combat, the Board finds the 
Veteran's statements that he was exposed to loud noise from 
gunfire during his active duty as sufficient evidence of 
such.  Significantly, however, although the Veteran may be 
competent to offer testimony regarding whether he had 
exposure to loud noise during active duty and regarding when 
his hearing sensitivity started to decline, he has never 
asserted that his hearing loss had its onset while he was on 
active duty.  Rather, he argues that he first noticed hearing 
problems in 1984, but that he believes his hearing 
difficulties to be related to noise exposure in service.  He 
is not competent, however, to render a medical opinion as to 
whether a decline in hearing sensitivity experienced 38 years 
after service was caused by an injury incurred during 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The provisions of section 1154(b) may not be used to 
etiologically link alleged service events to a current 
disability.  Libertine v. Brown, 9 Vet. App. 522, 524 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

Furthermore, as noted, the Veteran claimed that he began 
suffering from hearing problems around 1984, 38 years after 
service, and the medical records do not reflect any treatment 
for hearing loss until the Veteran obtained a hearing aid in 
1997, 51 years after the Veteran's discharge from service.  
The Board finds that such a prolonged period without any 
evidence of any complaint by the Veteran of hearing loss to 
weigh against the claim.  See Maxson v. Gober, 230 F.3d at 
1333.

The Board appreciates the Veteran's service on behalf of his 
country during a time of war, and his sincere belief in his 
entitlement to compensation benefits.  However, given the 
absence of any lay or medical evidence of hearing loss for 
decades after service, and the competent medical opinion 
finding that it is unlikely that his current disability is 
related to service, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for hearing loss, and the benefit-of- the-
doubt rule is not for application.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



__________________________________  
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


